THE STATE OF SOUTH CAROLINA 

                       In The Supreme Court 


            In the Matter of Alma C. Defillo, Respondent.

            Appellate Case No. 2014-001077


                              Opinion No. 27431 

                Submitted July 29, 2014 – Filed August 13, 2014 



                           DISCIPLINE IMPOSED


            Lesley M. Coggiola, Disciplinary Counsel, and Barbara
            M. Seymour, Deputy Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Alma C. Defillo, of Jacksonville, Florida, pro se.



PER CURIAM: Respondent is licensed to practice law in Florida; she is not
licensed to practice law in South Carolina. In November 2013, the Office of
Disciplinary Counsel (ODC) filed Formal Charges against respondent alleging she
operated a law firm and offered legal services in South Carolina. In addition,
ODC alleged that respondent advertised and solicited clients in South Carolina in
violation of Rule 7, RPC, Rule 413, SCACR, and Rule 418, SCACR. Respondent
did not answer the Formal Charges, was found to be in default, and is therefore
deemed to have admitted the factual allegations made in those charges. See Rule
24(a), RLDE, Rule 413, SCACR. Following an evidentiary hearing in which
respondent did not appear, the Hearing Panel issued a Panel Report recommending
the Court sanction respondent for her misconduct. Neither ODC nor respondent
filed exceptions to the Panel Report. The matter is now before the Court for
consideration.
                                        Facts

                                      Matter I

In 2012, respondent opened an office in Greenville, ostensibly to handle federal
immigration matters. Respondent had no law partners or associates who were
licensed in South Carolina except for a period of approximately fourteen days in
August 2012. Respondent offered to provide legal services in South Carolina
using methods specifically targeted at potential clients in South Carolina, including
a law firm website, business cards, print advertisements, and radio commercials as
discussed below.

In connection with her representation of two clients in federal immigration matters,
respondent sent letters to judges for the state circuit court in Greenville, requesting
certification that the clients were crime victims. The letterhead contained the
phrase "Attorneys and Counselors at Law" when, in fact, respondent had no
partners or associates at the times the letters were written. Respondent's letterhead
included her Greenville office address without indicating the jurisdictional
limitations on her ability to practice law.

Respondent advertised her law firm through the use of a website available to
residents of South Carolina. Included on the website are references to respondent's
Greenville office. Respondent's website contains material misrepresentations and
omits facts necessary to make the contents considered as a whole not materially
misleading. On her website, respondent advertises her office in Greenville but
fails to state that she is not licensed to practice law in South Carolina or to
otherwise set forth the jurisdictional limitations on her practice in this state.
Further, respondent's website is not limited to the promotion of her federal
immigration practice as she advertises her experience in both criminal and family
law and offers to "analyze the facts of [her prospective client's] case by applying
current…State Laws."

In addition to false and misleading statements regarding offers to practice in this
jurisdiction, respondent repeatedly refers to the firm's "lawyers" and "attorneys"
when, in fact, respondent is a sole practitioner with no partners, only sporadically
employing associates in her law firm.
Respondent's website compares her services with other lawyers' services in a way
that cannot be factually substantiated by stating her law firm is "unique" because
she and her staff are fluent in Spanish and English. Additionally, respondent
includes forms of the words "specialist" and "expert" on her website even though
she is not a specialist certified by this Court.

Respondent promotes her law firm by distributing printed business cards. The
business cards advertise her office in Greenville without disclosing the fact that
respondent is not licensed to practice law in South Carolina or disclosing the
geographical limitation of her law practice in this state.

Respondent promotes her law firm by publication of print advertisements in
Spanish-language magazines and other periodicals distributed in South Carolina.
Respondent's print media advertisements lists her office in Greenville without
disclosing the fact that she is not licensed to practice law in South Carolina or
disclosing the jurisdictional limitations on her practice in this state.

Respondent promotes her law firm by broadcasting commercials on Spanish-
language radio stations in South Carolina. Respondent's radio commercials include
reference to her office in Greenville without disclosing the fact that she is not
licensed in South Carolina or disclosing the geographical limitations of her practice
of law in this state.

                                     Matter II

Respondent initially cooperated with the disciplinary investigation by timely
submitting her responses to the notice of investigation and ODC's subpoena for her
client files and record of advertising dissemination. However, respondent failed to
submit a response to the supplemental notice of investigation served on her on
April 5, 2013.

As a result of her failure to submit a response to the supplemental notice of
investigation, ODC issued a notice for respondent to appear for an interview on
May 23, 2013. Respondent contacted ODC and requested the interview be
postponed. Pursuant to that request, ODC issued an amended notice to appear,
setting the interview for May 31, 2013. Respondent failed to appear, although her
husband called ODC thirty-two minutes before the scheduled interview time to
state respondent would not be attending the interview due to a court appearance in
Georgia. Respondent's husband was asked to instruct respondent to contact ODC
after her court appearance in Georgia to reschedule the interview. As a result of
respondent's failure to contact ODC pursuant to this instruction, ODC issued a
third notice to appear, setting the interview for July 2, 2013. Respondent did not
appear on July 2, 2013, and has not contacted ODC with regard to this disciplinary
matter since that time.

Respondent made the following false or misleading statements in her response to
the initial notice of investigation that she submitted to ODC:

      My practice is limited to Immigration Law.

      I have [not] portrayed myself to practice any other law but federal
      immigration law.

      At no time I have portrayed myself to represent residence [sic] of South
      Carolina with any legal services other than those that are exclusively related
      to immigration law.

      I solely practice federal immigration law.

The Hearing Panel found respondent's conduct violated the following Rules of
Professional Conduct, Rule 407, SCACR1: Rule 5.5(b)(2) (lawyer who is not
admitted in this jurisdiction shall not hold out to public or otherwise represent that
lawyer is admitted to practice law in this jurisdiction); Rule 7.1(a) (lawyer shall not
make false, misleading, or deceptive communications about lawyer or lawyer's
services: communication violates this rule if it contains a material
misrepresentation of fact or law, or omits fact necessary to make statement
considered as a whole not materially misleading); Rule 7.1(c) (lawyer shall not
make false, misleading, or deceptive communications about lawyer or lawyer's
services: communication violates this rule if it compares the lawyer’s services with
other lawyers’ services, unless the comparison can be factually substantiated); Rule
7.4(b) (lawyer who is not certified as a specialist by the Supreme Court of South
Carolina may not advertise or publicly state lawyer is a “specialist” or “expert” );
Rule 7.5(a) (lawyer shall not use firm name, letterhead or other professional
designation that is false, misleading, or deceptive); Rule 7.5(b) (law firm with

1
  The Rules of Professional Conduct, Rule 407, SCACR, are applicable as
respondent's advertising and solicitation specifically targeted prospective clients in
South Carolina. See Rule 418(b), SCACR (any advertising or solicitation by
unlicensed lawyer shall comply with Rules 7.1 through 7.5 of RPC when
advertising or solicitation is targeted to potential client in this state).
offices in more than one jurisdiction shall indicate jurisdictional limitations of
lawyers not licensed to practice in the jurisdiction where the office is located);
Rule 7.5(d) (lawyer may state or imply that lawyer practices in a partnership or
other organization only when that is the fact); and Rule 8.1(b) (in connection with
disciplinary matter, lawyer shall not knowingly fail to respond to lawful demand
from disciplinary authority).

The Hearing Panel further found respondent is subject to discipline pursuant to the
following Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR: Rule
7(a)(1) (it shall be ground for discipline for lawyer to violate Rules of Professional
Conduct or other rules of this jurisdiction regarding professional conduct of
lawyers) and Rule 7(a)(3) (it shall be ground for discipline for lawyer to willfully
violate valid order of Commission or hearing panel, willfully fail to appear
personally as directed, or knowingly fail to respond to lawful demand from
disciplinary authority to include request for response or appearance).

                                     Discussion

The Commission and this Court have jurisdiction over all allegations that a lawyer
has committed misconduct. The term "lawyer" includes "a lawyer not admitted in
this jurisdiction if the lawyer …offers to provide any legal services in this
jurisdiction [and] anyone whose advertisement or solicitations are subject to Rule
418, SCACR." Rule 2(q), RLDE. Further, Rule 418, SCACR, titled "Advertising
and Solicitation by Unlicensed Lawyers" defines "unlicensed lawyer" as an
individual "admitted to practice law in another jurisdiction but…not…in South
Carolina." Rule 418(a). The rule also provides for jurisdiction over allegations of
misconduct by unlicensed lawyers, procedures for determining charges of
misconduct, and for sanctions. Rule 418(c) and (d). Accordingly, even though she
is not admitted to practice law in South Carolina, respondent is subject to
discipline in this state.

As noted above, since respondent failed to answer the Formal Charges, she is
deemed to have admitted the allegations in the charges. See Rule 24(a), RLDE.
Further, since she failed to appear for the Panel Hearing, respondent is deemed to
have admitted the factual allegations and to have conceded the merits of any
recommendations considered at the Panel Hearing. See Rule 24(b), RLDE.
Finally, since respondent did not file a brief taking exception to the Hearing Panel's
report, she has accepted the findings of fact, conclusions of law, and the Hearing
Panel's recommendations. See Rule 27(a), RLDE.
The authority to discipline lawyers and the manner in which the discipline is
imposed is a matter within the Court's discretion. In the Matter of Berger, 2014
WL 1386688 (2014); In the Matter of Van Son, 403 S.C. 170, 742 S.E.2d 660
(2013). When the lawyer is in default, the Court need only determine the
appropriate sanction. Id.

The misconduct in this matter is similar to that in In the Matter of Van Son, id.,
where a lawyer who was not admitted in this state sent solicitation letters to at least
two South Carolina residents and, thereafter, failed to cooperate with ODC's
investigation. In addition to other sanctions, the Court barred the lawyer from
admission in this state and from advertising or soliciting clients in South Carolina
for a period of five years.

In the current matter, not only did respondent target residents of South Carolina
through various forms of advertising including radio communications and print
media, but she also held herself out as licensed to practice law in this state,
welcomed clients with criminal and family law concerns, and sent letters on behalf
of clients addressed to state court judges. Further, when she did participate in the
disciplinary investigation, respondent made false statements of material fact
concerning the extent of her practice and the extent of her advertising in South
Carolina to ODC. Since then, respondent has failed to cooperate in the disciplinary
investigation and to appear for the hearing. In the Matter of Hall, 333.S.C. 247,
251, 509 S.E.2d 266, 268 (1998) ("An attorney's failure to answer charges or
appear to defend or explain alleged misconduct indicates an obvious disinterest in
the practice of law. Such an attorney is likely to face the most severe sanctions
because a central purpose of the disciplinary process is to protect the public from
unscrupulous or indifferent lawyers.").

We find it appropriate to permanently debar respondent from seeking any form of
admission to practice law in this state (including pro hac vice admission) without
first obtaining an order from this Court allowing her to seek admission. Further,
we prohibit respondent from advertising or soliciting business in South Carolina
without first obtaining an order from this Court allowing her to advertise or solicit
business in this state. Before seeking an order from this Court to either allow her
to seek admission or to advertise or solicit, respondent shall complete the South
Carolina Bar's Legal Ethics and Practice Program Ethics School and Advertising
School. Respondent shall pay the costs of the investigation and prosecution of this
matter by ODC and the Commission within thirty (30) days of the date of this
order.
DISCIPLINE IMPOSED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.